Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.        This action is in response to application amendments filed on 9-1-2022. 
2.        Claims 1 - 22 are pending.  Claims 1, 3, 4, 11, 12, 14, 15, 22 have been amended.   Claims 1, 12 are independent. This application was filed on 12-19-2018.     

Response to Arguments

3.    Applicant's arguments have been fully considered, however upon further consideration of the prior art and the claimed limitation, they were not persuasive.

A.  Applicant argues on page 9 of Remarks:    ...   Applicant submits that Loy does not teach or suggest a Boolean expression identifying vulnerable patches for determining whether a software component is susceptible to a vulnerability,   ...   .

    The Examiner respectfully disagrees.  Oliphant discloses the determination of a vulnerable patch associated with a particular software component (susceptible to the indicated vulnerability).  (see Oliphant paragraph [0012], lines 4-12: security server collects data from devices, including software installed on those devices, their configuration and policy settings, and patches that have been installed; security server obtains from vulnerability and remediation database a regularly updated list of security vulnerabilities for software (components) for a wide variety of operating systems, and even within the operating systems themselves (software components); (determine a particular vulnerability associated with a particular software component))
    Oliphant discloses a database comprising information associated with a particular vulnerability via a vulnerability identifier (i.e. listing object).  (see Oliphant paragraph [0005], lines 1-7: database of information about a plurality of devices, updated in real-time and used by application(s) to make security-related decisions; database stores data indicating installed operating system(s), installed software, patches that have been applied, system policies that are in place, and configuration information for each device; paragraph [0011], lines 3-4: system includes a vulnerability and remediation database; paragraph [0012], lines 12-19: each vulnerability in remediation database is identified by a vulnerability identifier, and vulnerability identifier is used to retrieve remediation information (patch information) from database)  
    And, Loy discloses the generation and usage of Boolean expressions in the management and processing of patch information and patches objects in order to provide remediation to vulnerable software. (see Loy col 2, lines 8-18: method includes steps of obtaining an identification of installed components on computer system, and obtaining a list of all relevant patches for installed components; method further generates a Boolean logic expression for each relevant patch, and evaluates each Boolean logic expression to determine a minimal set of patches to be installed (i.e. such as the set of vulnerable software patches), which minimal set of patches includes patches for all critical errors; col 2, lines 21-31: Boolean logic expression constructed for a given family of patches; Boolean logic expression expresses which patches (or alternative patch configurations) should be installed in order to have all critical defects effectively patched; col 2, lines 43-49: method then identifies a predecessor list, wherein the predecessor list includes a sequence of patches in a family of patches that precede the given software patch, and constructs a Boolean logic expression of the family of patches; Boolean logic expression, critical patches are ANDed in the Boolean logic expression and supercedes critical patches are ORed in the Boolean logic expression; method evaluates Boolean logic expression with reference to obtained currently installed patches; (vulnerable software patches identified and applied))

B.  Applicant argues on page 9 of Remarks:   ...   nor is there any suggestion or motivation in Loy of determining whether a software vulnerability relates to a particular software component. 

    The Examiner respectfully disagrees. Oliphant discloses the determination of a vulnerable patch associated with a particular software component (susceptible to the indicated vulnerability).  (see Oliphant paragraph [0012], lines 4-12: security server collects data from devices, including software installed on those devices, their configuration and policy settings, and patches that have been installed; security server obtains from vulnerability and remediation database a regularly updated list of security vulnerabilities for software (components) for a wide variety of operating systems, and even within the operating systems themselves (software components); (determine particular vulnerability associated with a particular software component))  

C.  Applicant argues on page 9 of Remarks:    ...   affected patch information specifying one or more vulnerable patches, each associating a patch token with patch details identifying a software patch    ...   . 

    The Examiner respectfully disagrees.  Oliphant discloses the determination of a vulnerable patch associated with a particular software component (susceptible to the indicated vulnerability).  (see Oliphant paragraph [0012], lines 4-12: security server collects data from devices, including software installed on those devices, their configuration and policy settings, and patches that have been installed; security server obtains from vulnerability and remediation database a regularly updated list of security vulnerabilities for software (software components) for a wide variety of operating systems, and even within the operating systems themselves (software components); (determine particular vulnerability associated with a particular software component))

D.  Applicant argues on page 9 of Remarks:    ...   and an affected patch Boolean expression using one or more patch tokens, the Boolean expression identifying vulnerable software patches associated with the vulnerability listing object   ...   . 

    The Examiner respectfully disagrees.  Oliphant discloses the determination of a vulnerable patch associated with a particular software component (susceptible to the indicated vulnerability).  (see Oliphant paragraph [0012], lines 4-12: security server collects data from devices, including software installed on those devices, their configuration and policy settings, and patches that have been installed; security server obtains from vulnerability and remediation database a regularly updated list of security vulnerabilities for software (software components) for a wide variety of operating systems, and even within the operating systems themselves (software components); (determine particular vulnerability associated with a particular software component))
    And, Loy discloses the generation and usage of Boolean expressions in the management and processing of patch information and patches objects in order to provide remediation to vulnerable software. (see Loy col 2, lines 8-18: method includes steps of obtaining an identification of installed components on computer system, and obtaining a list of all relevant patches for installed components; method further generates a Boolean logic expression for each relevant patch, and evaluates each Boolean logic expression to determine a minimal set of patches to be installed, which minimal set of patches include patches for all critical errors; col 2, lines 21-31: Boolean logic expression constructed for a given family of patches; Boolean logic expression expresses which patches (or alternative patch configurations) should be installed in order to have all critical defects effectively patched; col 2, lines 43-49: method then identifies a predecessor list, wherein the predecessor list includes a sequence of patches in a family of patches that precede the given software patch, and constructs a Boolean logic expression of the family of patches; Boolean logic expression, critical patches are ANDed in the Boolean logic expression and supercedes critical patches are ORed in the Boolean logic expression; method evaluates Boolean logic expression with reference to obtained currently installed patches)

E.  Applicant argues on page 10 of Remarks: Similar amendments have been made to independent claim 12. 

    Independent claim 12 has similar limitations as independent claim 1.  Responses to arguments against independent claim 1 also answer arguments against independent claim 12.     

F.  Applicant argues on page 10 of Remarks: The dependent claims are patentable at least by virtue of their dependency,   ...   . 

    Responses to arguments against the independent claims also answer arguments against the associated dependent claims.   

Claim Rejections - 35 USC § 103  

4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.        Claims 1, 2, 10, 12, 13, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Oliphant et al. (US PGPUB No. 20050005159) in view of Loy et al. (US Patent No. 6,363,524).     	

Regarding Claims 1, 12, Oliphant discloses a method for determining if a software component is susceptible to a vulnerability and a device for determining if a software component is susceptible to a vulnerability, the method comprising: 
a)  accessing a vulnerability listing object comprising: a vulnerability identifier uniquely identifying a software vulnerability; (see Oliphant paragraph [0005], lines 1-7: database of information about a plurality of devices, updated in real-time and used by application to make security-related decisions; database stores data indicating installed operating system(s), installed software, patches that have been applied, system policies that are in place, and configuration information for each device; paragraph [0011], lines 3-4: System includes a vulnerability and remediation database; paragraph [0012], lines 12-19: each vulnerability in remediation database is identified by a vulnerability identifier, and vulnerability identifier is used to retrieve remediation information (patch information) from database) and 
b)  vulnerability causes information for use in determining software affected by the vulnerability (see Oliphant paragraph [0012], lines 4-12: security server collects data from devices, including software installed on devices, their configuration and policy settings, and patches that have been installed; security server also obtains from vulnerability and remediation database a regularly updated list of security vulnerabilities in software for a wide variety of operating systems, software applications), and the vulnerability causes information comprising:
f)   applying the determined presence of software patches to the affected patch. (see Oliphant paragraph [0023], lines 8-13: remediation technique(s) are applied to the machine(s) that was attacked; to all devices subject to same vulnerability (based on their real-time software, patch, policy, and configuration status); or to all devices to which selected remediation can be applied)    

Furthermore, Oliphant discloses wherein for c) the affected patch; and for d) an affected patch; and e) the affected patch; and for g) the affected patch. (see Oliphant paragraph [0012], lines 4-12: security server collects data from devices, including software installed on those devices, their configuration and policy settings, and patches that have been installed; security server obtains from vulnerability and remediation database a regularly updated list of security vulnerabilities for software (i.e. software components) for a wide variety of operating systems, and even within the operating systems themselves (software components); (determine particular vulnerability associated with a particular software component, affected patch))

And, Oliphant discloses for c) patch information specifying one or more vulnerable patches, each associating patch token with patch details identifying a software patch. (see Oliphant paragraph [0012], lines 12-19: security server downloads a regularly updated list of remediation techniques that can be applied to protect a device from damage due to those vulnerabilities; each vulnerability in remediation database is identified by a vulnerability identifier, and vulnerability identifier is used to retrieve remediation information (vulnerable) patch information) from database) 

Oliphant does not specifically disclose for d) Boolean expression processing patch information, and for e) determining with Boolean expression if software patches are present, and for f) Boolean expression processing patch information, and for g) indicating software component(s) susceptible to software vulnerability.  
However, Loy discloses:
d) a Boolean expression using one or more of the plurality of patch tokens, the Boolean expression identifying software patches associated with the vulnerability listing object; and e) determining if software patches associated with the one or more patch tokens of the Boolean expression are present; and for f) Boolean expression processing patch information; and for g) indicating that the software component is susceptible to the software vulnerability based on the evaluation of the Boolean expression. (see Loy col 2, lines 8-18: method includes steps of obtaining an identification of installed components on computer system,
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Oliphant for d) Boolean expression processing patch information, and for e) determining with Boolean expression if software patches are present, and for f) Boolean expression processing patch information, and for g) indicating software component(s) susceptible to software vulnerability as taught by Loy. One of ordinary skill in the art would have been motivated to employ the teachings of Loy for the benefits achieved from a system that enables evaluation of software components utilizing Boolean logic expressions within a network environment. (see Loy col 2, lines 8-18; col 2, lines 21-31) 

Furthermore, for Claim 12, Oliphant discloses wherein a processor for executing instructions; and a memory for storing instructions, which when executed by the processor configure the device to perform operations. (see Oliphant paragraph [0012], lines 1-4: includes processor, and memory encoded with programming instructions executable by processor to perform several important security-related functions)

Regarding Claims 2, 13, Oliphant-Loy discloses the method of claim 1 and the device of claim 12, wherein the vulnerability listing object further comprises information for fixing the vulnerability. (see Oliphant paragraph [0012], lines 12-19: security server downloads a regularly updated list of remediation techniques that can be applied to protect a device from damage due to those vulnerabilities; each vulnerability in remediation database is identified by a vulnerability identifier, and vulnerability identifier is used to retrieve remediation information from database; (patch information utilized for fixing vulnerability))    

Regarding Claims 10, 21, Oliphant-Loy discloses the method of claim 1 and the device of claim 12, further comprising determining one or more software components to be checked, wherein the software components to be checked are located on one or more of: a device that the method is performed by; and one or more devices different from the device that the method is performed by. (see Oliphant Fig. 2 (security server 135; computer 137, computer 139); paragraph [0016], lines 7-12: devices 137 and 139 each execute a client-side program that continuously monitors software installation and configuration status for that device; changes to that status are communicated in substantially real time to security server 135, which continuously maintains the information in database 146; security server and monitor computer device are separate objects; (selected: devices different from the device that the method is performed by))    

6.        Claims 3 - 9, 14 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oliphant in view of Loy and further in view of Vaidya et al. (US Patent No. 7,797,752). 

Regarding Claims 3, 14, Oliphant-Loy discloses the method of claim 2 and the device of claim 13, wherein the information for fixing the vulnerability comprises: a second set of information specifying one or more corrective patch tokens, which if applied as specified in the information to fix the vulnerability; corrective patch information for each of the one or more corrective patch tokens each associating the respective corrective patch token with a corrective patch. (see Oliphant paragraph [0012], lines 12-19: security server downloads a regularly updated list of remediation techniques that can be applied to protect a device from damage due to those vulnerabilities; each vulnerability in remediation database is identified by a vulnerability identifier, and vulnerability identifier is used to retrieve remediation information from database; (corrective patch information))    

Oliphant does not specifically disclose a Boolean expression (first, second) comprising patch information.  
However, Loy discloses wherein a second Boolean expression (first, second) comprising patch information.  (see Loy col 2, lines 8-18: method includes steps of obtaining an identification of installed components on computer system, and obtaining a list of all relevant patches for installed components; method further generates a Boolean logic expression for each relevant patch, and evaluates each Boolean logic expression to determine a minimal set of patches to be installed, which minimal set of patches include patches for all critical errors; col 2, lines 21-31: Boolean logic expression constructed for a given family of patches; Boolean logic expression expresses which patches (or alternative patch configurations) should be installed in order to have all critical defects effectively patched; col 2, lines 43-49: method then identifies a predecessor list, wherein the predecessor list includes a sequence of patches in a family of patches that precede the given software patch, and constructs a Boolean logic expression of the family of patches; Boolean logic expression, critical patches are ANDed in the Boolean logic expression and supercedes critical patches are ORed in the Boolean logic expression; method evaluates Boolean logic expression with reference to obtained currently installed patches)  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Oliphant for a Boolean expression (first, second) comprising patch information as taught by Loy. One of ordinary skill in the art would have been motivated to employ the teachings of Loy for the benefits achieved from a system that enables evaluation of software components utilizing Boolean logic expressions within a network environment.  (see Loy col 2, lines 8-18; col 2, lines 21-31)

Oliphant-Loy does not specifically disclose information utilized for associating each corrective patch token with a corrective patch location. 
However, Vaidya discloses wherein information utilized for associating each respective corrective patch token with a corrective patch location for retrieving the corrective patch. (see Vaidya col 8, lines 28-33: system provides a URL (location, domain name, path identifier) to download patches; downloading patches comprises going to one or more predefined URLs provided for each of the applications that require patches, and downloading the patches)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Oliphant-Loy for information utilized for associating each corrective patch token with a corrective patch location as taught by Vaidya. One of ordinary skill in the art would have been motivated to employ the teachings of Vaidya for the benefits achieved from a system that enables a security structure in which a computer system is protected from all available vulnerabilities.  (see Vaidya col 2, lines 43-45) 

Regarding Claims 4, 15, Oliphant-Loy discloses the method of claim 3 and the device of claim 14, further comprising: 
a)  determining which of the one or more corrective patch identifiers to apply; (see Oliphant paragraph [0012], lines 12-19: security server downloads a regularly updated list of remediation techniques that can be applied to protect a device from damage due to those vulnerabilities; each vulnerability in remediation database is identified by a vulnerability identifier, and vulnerability identifier is used to retrieve remediation information from database; (corrective patch information)) and
d)  applying each of the retrieved corrective patches. (see Oliphant paragraph [0023], lines 8-13: remediation technique(s) are applied to machine(s) attacked; to all devices subject to same vulnerability (based on their real-time software, patch, policy, and configuration status); or to all devices to which selected remediation can be applied)    

Oliphant does not specifically disclose for a) utilizing a Boolean expression process patch information, and for b) determining respective corrective patch location, and for c) retrieving corrective patches from respective patch locations. 
However, Loy discloses:
a)  Boolean expression utilized to process corrective patch; (see Loy col 2, lines 43-49: method then identifies a predecessor list, wherein the predecessor list includes a sequence of patches in a family of patches that precede the given software patch, and constructs a Boolean logic expression of the family of patches; Boolean logic expression, critical patches are ANDed in the Boolean logic expression and supercedes critical patches are ORed in the Boolean logic expression; method evaluates Boolean logic expression with reference to obtained currently installed patches; col 2, lines 21-22: Boolean logic expression constructed for a given family of patches; (first, second Boolean expressions)) and   
b)  determining the respective corrective patch location from the corrective patch information; and c) retrieving one or more corrective patches from the respective corrective patch locations. (see Loy col 4, lines 1-14: a database containing patch information provided in connection with computer and utilized by program in making its determination; program receives an identification of software components that are installed on computer; program also retrieves patch information, regarding various family (or families) of patches that are relevant to components that are installed on computer; program identifies patches within the family (or families) of patches that are needed to be installed on computer to correct critical defects) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Oliphant for a) utilizing a Boolean expression process patch information, and for b) determining respective corrective patch location, and for c) retrieving corrective patches from respective patch locations as taught by Loy. One of ordinary skill in the art would have been motivated to employ the teachings of Loy for the benefits achieved from a system that enables evaluation of software components utilizing Boolean logic expressions within a network environment. (see Loy col 2, lines 8-18; col 2, lines 21-31) 

Regarding Claims 5, 16, Oliphant-Loy discloses the method of claim 4 and the device of claim 15, further comprising:
a)  determining if each of the one or more retrieved corrective patches were successfully applied; (see Oliphant paragraph [0005], lines 4-7: database stores data indicating installed operating system(s), installed software, patches that have been applied (successfully applied), system policies that are in place, and configuration information for each device) and
b)  if one or more of the corrective patches were not successfully applied, providing a notification that one or more of the corrective patches were not successfully applied. (see Oliphant paragraph [0016], lines 7-12: each device execute a client-side program that continuously monitors software installation and configuration status for that device; changes to that status (unsuccessful patch application) are communicated in substantially real time to security server, which continuously maintains the information in database)    

Regarding Claims 6, 17, Oliphant-Loy discloses the method of claim 1 and the device of claim 12.
Oliphant does not specifically disclose retrieving the vulnerability listing object from a network location provided by a base location. 
However, Vaidya discloses wherein further comprising retrieving the vulnerability listing object from a network location provided by a base location comprising a website domain followed by a predetermined location identifier. (see Vaidya col 8, lines 28-33: system provides a URL (domain name, path identifier) to download patches; downloading patches comprises going to one or more predefined URLs provided for each of the applications that require patches, and downloading the patches)    
             It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Oliphant for retrieving the vulnerability listing object from a network location provided by a base location as taught by Vaidya.   One of ordinary skill in the art would have been motivated to employ the teachings of Vaidya for the benefits achieved from a system that enables a security structure in which a computer system is protected from all available vulnerabilities.  (see Vaidya col 2, lines 43-45)

Regarding Claims 7, 18, Oliphant-Loy discloses the method of claim 6 and the device of claim 17. 
Oliphant does not specifically disclose location further comprises one or more of: a subdomain; and a path identifier. 
However, Vaidya discloses wherein the base location further comprises one or more of: a subdomain; and a path identifier. (see Vaidya col 8, lines 28-33: system provides a URL (location, domain name, path identifier) to download patches; downloading patches comprises going to one or more predefined URLs provided for each of the applications that require patches, and downloading the patches)    
             It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Oliphant for location further comprises one or more of: a subdomain; and a path identifier as taught by Vaidya. One of ordinary skill in the art would have been motivated to employ the teachings of Vaidya for the benefits achieved from a system that enables a security structure in which a computer system is protected from all available vulnerabilities.  (see Vaidya col 2, lines 43-45)

Regarding Claims 8, 19, Oliphant-Loy discloses the method of claim 6 and the device of claim 18, wherein the vulnerability listing object further comprises: one or more vulnerabilities affecting the product. (see Oliphant paragraph [0012], lines 4-12: security server collects data from devices, including software installed on devices, their configuration and policy settings, and patches that have been installed; security server also obtains from vulnerability and remediation database a regularly updated list of security vulnerabilities in software for a wide variety of operating systems, software applications)    

Oliphant does not specifically disclose a product identifier indicating a software product.
However, Loy discloses wherein a product identifier indicating a software product. (see Loy col 6, lines 7-9: different versions of a given operating system (i.e. product identifier), different patches correcting similar errors, may be provided)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Oliphant for a product identifier indicating a software product as taught by Loy. One of ordinary skill in the art would have been motivated to employ the teachings of Loy for the benefits achieved from a system that enables evaluation of software components utilizing Boolean logic expressions within a network environment. (see Loy col 2, lines 8-18; col 2, lines 21-31)

Regarding Claims 9, 20, Oliphant-Loy discloses the method of claim 8 and the device of claim 19, wherein the one or more vulnerabilities are specified within the vulnerability listing object indirectly by referencing a second vulnerability listing object. (see Oliphant paragraph [0012], lines 12-19: security server downloads a regularly updated list of remediation techniques that can be applied to protect a device from damage due to those vulnerabilities; each vulnerability in remediation database is identified by a vulnerability identifier, and vulnerability identifier is used to retrieve remediation information from database; (corrective patch information)) 

7.        Claims 11, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Oliphant in view of Loy and further in view of Hibbert et al. (US PGPUB No. 20140245376). 

Regarding Claims 11, 22, Oliphant-Loy discloses the method of claim 1 and the device of claim 12, wherein the vulnerability listing object further comprises version check information comprising:
c)  wherein the version check information is used to determine if software is vulnerable by: determining a version number of a software component to be checked for susceptibility to the software vulnerability; (see Oliphant paragraph [0012], lines 12-19: security server downloads a regularly updated list of remediation techniques that can be applied to protect a device from damage due to those vulnerabilities; each vulnerability in remediation database is identified by a vulnerability identifier, and vulnerability identifier is used to retrieve remediation information (patch information) from database) and 
d)  applying the determined version number according to the one or more version rules. (see Oliphant paragraph [0023], lines 8-13: remediation technique(s) are applied to the machine(s) that was attacked; to all devices subject to same vulnerability (based on their real-time software, patch, policy, and configuration status); or to all devices to which selected remediation can be applied)       

Oliphant-Loy does not specifically disclose for a) version rules providing a version definition for a software version number, and for b) a version identifying software versions associated with vulnerability. 
However, Hibbert discloses:
a)  one or more version rules providing a version definition of how a software version number is formed from a plurality of tokens; and b) a version using one or more of the plurality of tokens, identifying software versions associated with the vulnerability listing object; (see Hibbert paragraph [0243], lines 12-14: identifier module generates application identifier or retrieves an application identifier from scanned directory; identifier module and/or security server scans user device or receive records and parses file identifiers and/or attributes from records to identify applications and/or attributes; paragraph [0245], lines 1-5: attributes identify version information for application or any other information used to identify application)     
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Oliphant-Loy for a) version rules providing a version definition of how a software version number, and for b) identifying software versions associated with vulnerability as taught by Hibbert.  One of ordinary skill in the art would have been motivated to employ the teachings of Hibbert for the benefits achieved from a system that enables generation of version information utilized to identify applications within a patch type environment.  (see Hibbert paragraph [0243]; [0245])  

Oliphant-Hibbert does not specifically disclose for b) Boolean expression utilized to process patch information, and for d) Boolean expression utilized to process patch information. 
However, Loy discloses: 
b)  Boolean expression utilized to process patch information; and d) Boolean expression utilized to process patch information. (see Loy col 2, lines 8-18: method includes steps of obtaining an identification of installed components on computer system, and obtaining a list of all relevant patches for installed components; method further generates a Boolean logic expression for each relevant patch, and evaluates each Boolean logic expression to determine a minimal set of patches to be installed, which minimal set of patches include patches for all critical errors; col 2, lines 21-31: Boolean logic expression constructed for a given family of patches; Boolean logic expression expresses which patches (or alternative patch configurations) should be installed in order to have all critical defects effectively patched)  
             It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Oliphant-Hibbert for b) Boolean expression utilized to process patch information, and for d) Boolean expression utilized to process patch information as taught by Loy. One of ordinary skill in the art would have been motivated to employ the teachings of Loy for the benefits achieved from a system that enables evaluation of software components utilizing Boolean logic expressions within a network environment.  (see Loy col 2, lines 8-18; col 2, lines 21-31)

Conclusion

          THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLTON JOHNSON whose telephone number is (571)270-1032. The examiner can normally be reached Work: 12-9PM (most days).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                                

/CJ/
October 3, 2022

/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436